By the Court, Sawyer, J.
It is but just to respondent’s counsel to say that at the time the opinion in Emery v. San Francisco Gas Company, 28 Cal. 345, was written, their briefs in this case had not been filed, and consequently were not brought to our notice. Also, that many of the cases commented on in the opinion are cited in their briefs since filed. We have examined appellant’s brief in reply, and find nothing to shake our confidence in the conclusions attained in Emery v. San Francisco Gas Company. The questions in this case are precisely the same, and must be *124resolved in the same way. Creighton v. Manson, 27 Cal. 613, seems to have been regarded by counsel for appellant as deciding points that were not determined. It was not decided in that case that the property holder could not be made personally responsible, but only that the Act under which the improvement was made did not impose a personal liability. In this case, as in Emery v. Bradford, ante, 75, the work was done, and the assessment levied, under the Act of 1862, which, in express terms, makes the owner, as well as the property, liable.
The judgment is affirmed, on the authority of Emery v. San Francisco Gas Company, and Emery v. Bradford.
Mr. Justice Rhodes and Mr. Justice Cürrey expressed no opinion.